Exhibit 10.3

NON-DISCLOSURE AND NON-COMPETITION AGREEMENT

Director and Above

CONVERGYS CORPORATION and its subsidiaries and related entities, including but
not limited to Convergys Customer Management Group Inc. and Convergys
Information Management Group Inc. and their related entities (collectively, the
“Company”), is headquartered in Cincinnati, Ohio. Employees or promoted
employees of the Company are being required to sign these agreements
(“Agreement”) as part of the Company’s efforts to protect its property,
goodwill, and competitive position. In consideration of employment, promotion,
the payment of cash, or the award of equity by the Company, the employee
(“Employee”) entering into this Agreement agrees as follows:

1. The Company is engaged in the information management, customer management,
employee care, and collection industries within the United States and worldwide.
The Company markets its products and services throughout the United States and
worldwide.

2. The Company currently has three primary business segments: (i) Customer Care,
which provides outsourced customer care services, and professional and
consulting services to in-house customer care operations; (ii) Information
Management, which provides billing and information solutions; and (iii) Employee
Care, which provides human resource business process outsourcing (HR BPO)
solutions. The Company develops and utilizes technology, models, programs, data,
research and development, concepts, goodwill, customer relationships, training,
and trade secrets. The success of the Company and each of its employees is
directly predicated on the protection of its knowledge and information. Employee
acknowledges that in the course of employment with the Company, Employee will be
entrusted with, have access to and obtain intimate, detailed, and comprehensive
knowledge of confidential and/or proprietary information (“Information”),
including information or financial information concerning: (i) the Company’s
processes, practices and procedures; (ii) the Company’s customers, suppliers and
employees; (iii) the Company’s advertising and marketing plans; (iv) the
Company’s strategies, plans, goals, projections, and objectives; (v) the
Company’s research and development activities and initiatives; (vi) the
strengths and weaknesses of the Company’s products or services; (vii) the costs,
profit margins, and pricing associated with the Company’s products or services;
(viii) the Company’s sales strategies, including the manner in which it responds
to client requests and requests for information or requests for proposals;
(ix) the Company’s business, including budgets and margin information, and
(10) matters considered confidential by the Company, its customers, or
suppliers, including information considered confidential by such customers’ or
suppliers’ customers, vendors, or other third-party providers, and any
information of a third party that the Company designates as confidential (e.g.,
third-party information accessed or used by Employee during his/her employment).
Employee agrees that the Information is highly valuable and provides a
competitive advantage to the Company. Employee further agrees that, given the
United States and worldwide markets in which the Company competes,
confidentiality of the Information is necessary without regard to any geographic
limitation.

3. Both during and after Employee’s employment with the Company, Employee agrees
to retain the Information in absolute confidence and not to use or permit access
to or disclose the Information to any person or organization, except as required
for Employee to perform Employee’s job with the Company. Upon termination of
employment with the Company for any reason, Employee agrees to return to the
Company, its successors or assigns all

 

Convergys Corporation - Confidential and Proprietary



--------------------------------------------------------------------------------

Information in tangible form, all devices, computer disks or other electronic or
magnetic storage media, records, data, proposals, lists, specifications,
drawings, sketches, materials, equipment, other documents or property together
with all copies (in whatever medium recorded).

4. Employee recognizes the need of the Company to prevent unfair competition and
to protect the Company’s legitimate business interests. Accordingly, Employee
agrees that, during Employee’s employment and for a period of two years
following Employee’s termination or separation (for any reason), Employee will
not accept employment or engage in any business activity (whether as a
principal, partner, joint venturer, agent, employee, salesperson, consultant,
independent contractor, director or officer) with a “Competitor” of the Company
where such employment would involve Employee:

(i) providing, selling or attempting to sell, or assisting in the sale or
attempted sale of, any services or products similar to those services or
products with which Employee had any involvement or Information during
Employee’s employment with the Company (including any products or services being
researched or developed by the Company during Employee’s employment with the
Company); or

(ii) providing or performing services that are similar to any services that
Employee provided to or performed for the Company during Employee’s employment
with the Company.

For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the two-year period following Employee’s termination or
separation, provides or seeks to provide, any products or services (including
those being researched or developed) similar to or related to any products sold
or any services provided by the Company or with which Employee had any
involvement or Information at any time during Employee’s employment with the
Company (including those services or products being researched or developed
during Employee’s employment with the Company). “Competitor” includes, without
limitation, any company or business that:

(i) provides outsourced billing and information services and/or software to
third parties (including but not limited to all segments of the communications
industry, such as wireless, wireline, cable, cable telephony, broadband, direct
broadcast satellite and the Internet);

(ii) provides outsourced customer management and/or customer care services
(including but not limited to customer service; offshore capabilities; business
process outsourcing; customer retention; direct response; technical support
services; B2B sales and marketing services; consumer sales and marketing
services; back-office services; and collection services/accounts receivable
management);

(iii) provides outsourced HR business process outsourcing services (including
but not limited to (i) recruiting and resourcing, (ii) compensation, (iii) human

 

Convergys Corporation - Confidential and Proprietary

 

2



--------------------------------------------------------------------------------

resource administration, (iv) payroll administration, (v) benefits
administration, (vi) organizational development, (vii) learning, and
(viii) business intelligence;

(iv) is identified by the Company as a competitor in any of the Company’s public
filings with the Securities and Exchange Commission; or

(v) is a customer .of the Company where Employee’s position with such customer
would involve or relate to the services or products that the Company does or did
provide to such customer.

This restriction will be limited to the geographical area where the Company is
doing business and the geographic area where the Company markets its products
and/or services at the time of termination of Employee’s employment.

5. During Employee’s employment and for a period of two years following
Employee’s termination or separation from the Company for any reason, Employee
will not directly or indirectly, through any person or entity, communicate with
(i) any of the Company’s customers from which the Company generated revenue
during the two years preceding Employee’s termination or separation; or (ii) any
prospective customers known to Employee during the two-year period prior to
Employee’s termination or separation, for the purpose or intention of attempting
to sell any Competitor’s products or services or attempting to divert business
from said customer or prospective customer away from the Company.

6. In the event Employee is uncertain as to the application of this Agreement to
any contemplated employment opportunity or business activity, Employee agrees to
inquire in writing of the Company’s General Counsel, specifying the contemplated
opportunity or activity. The Company will attempt to respond within ten
(10) business days following receipt of said writing. In no event will the
Company’s failure to respond within ten business days constitute a waiver of any
of the provisions of this Agreement.

7. All ideas, inventions, discoveries, concepts, trademarks and other
developments or improvements, whether patentable or not, conceived by Employee,
alone or with others, at any time during Employee’s employment, whether or not
during working hours or on the Company’s premises, that are within the scope of
or related to the business operations of the Company (“New Developments”), shall
be and remain the exclusive property of the Company. Employee shall do all
things reasonably necessary to ensure ownership of such New Developments by
Company, including the execution of documents assigning and transferring to the
Company all of Employee’s rights, title and interest in and to such New
Developments, and the execution of all documents required to enable the Company
to file and obtain patents, trademarks, and copyrights in the United States and.
foreign countries on any of such New Developments. Employee agrees to make
prompt written disclosure to the Company, to hold in trust for the sole right
and benefit of the Company, and hereby assigns to the Company all right, title
and interest in and to any ideas, inventions, original works of authorship
(published or not), developments, improvements or trade secrets that Employee
may solely or jointly conceive or reduce to practice, or cause to be conceived
or reduced to practice, during employment with the Company. Employee
acknowledges that all original works of authorship that are made by Employee
(solely or jointly with others) within the scope of Employee’s employment and
that are protectable by

 

Convergys Corporation - Confidential and Proprietary

 

3



--------------------------------------------------------------------------------

copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C., Section 101). Employee agrees to keep and
maintain adequate records (in the form of notes, sketches, drawings and in any
other form that may be required by the Company) of all New Developments, which
records shall be available to and remain the sole property of the Company.

8. Employee agrees not to disparage or act in any manner that may damage the
business of the Company or that would adversely affect the goodwill, reputation,
and business relationship of the Company with the public generally, or with any
of its customers, suppliers or employees. This provision is not intended to
prohibit competition not otherwise restricted by this Agreement.

9. Employee will not, directly or indirectly, attempt to or actually induce,
persuade, or entice any: (i) Company employee, for a period of two years
following Employee’s termination or separation (for any reason), to terminate
such person’s employment relationship with the Company or accept employment with
a Competitor; or (ii) current or former Company employee, without limitation, to
violate any of such person’s non-compete and/or non-solicitation and/or
non-disclosure and/or non-disparagement agreements) with the Company.

10. During Employee’s employment by the Company and for a period of two years
following Employee’s termination or separation (for any reason), Employee will,
before accepting an offer of employment from any person or entity, provide such
person or entity a copy of this Agreement.

11. Employee represents that Employee is not bound by any agreement or other
duty to a former employer or any other party that would prevent Employee from
complying with any obligations hereunder.

12. Employee further agrees and consents that this Agreement and the rights,
duties, and obligations contained in it may be and are fully transferable and/or
assignable by the Company, and shall be binding upon and inure to the benefit of
the Company’s successors, transferees, or assigns.

13. Employee further agrees that any breach or threatened breach of this
Agreement would result in material damage and immediate and irreparable harm to
the Company. Employee further agrees that any breach of the covenant not to
compete described herein would result in the inevitable disclosure of Company’s
confidential, proprietary and trade secret Information. Employee therefore
agrees that the Company, in addition to any other rights and remedies available
to it, shall be entitled to obtain an immediate injunction, whether temporary,
preliminary, or permanent, in the event of any such breach or threatened breach
by Employee. Employee acknowledges that the prohibitions and obligations
contained in this Agreement are reasonable and do not prevent Employee’s ability
to use Employee’s general abilities and skills to obtain gainful employment.
Therefore, Employee agrees that Employee will not sustain monetary damages in
the event that Company obtains a temporary, preliminary or permanent injunction
to enforce this Agreement.

 

Convergys Corporation - Confidential and Proprietary

 

4



--------------------------------------------------------------------------------

14. Employee understands and acknowledges that the Company is incorporated, has
its headquarters, and conducts substantial business and operations in the State
of Ohio. Accordingly, Employee agrees that this Agreement shall be governed by
the laws of the State of Ohio, without giving effect to any conflict of law
provisions. Employee further voluntarily consents and agrees that the state or
federal courts located in Hamilton County, Ohio: (i) must be utilized solely and
exclusively to hear any action arising out of or relating to this Agreement; and
(ii) are a proper venue for any such action and said courts can appropriately
exercise personal jurisdiction over Employee for any such action.

15. This Agreement supersedes and replaces any prior Non-Disclosure and
Non-competition Agreement(s) (or Non-Disclosure Agreement(s)). To the extent
that any portion of this Agreement is deemed unenforceable as to the application
to specific facts and circumstances, such portion may, without invalidating the
remainder of the Agreement, be modified to the limited extent necessary to cure
such unenforceability. Where a curing modification would be ineffective, related
portions of Employee’s prior agreement(s) (in order of recency) will be deemed
substituted as to the specific facts and circumstances at issue.

16. This Agreement does not obligate Company to employ Employee for any period
of time.

 

    EMPLOYEE      

 

  Date:                                                                  
Signature      

 

      Type or Print Name  

 

Convergys Corporation - Confidential and Proprietary

 

5